     Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 1 of 24



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 FUCICH CONTRACTING, INC.                                                       CIVIL ACTION

 VERSUS                                                                         NO. 18-2885

 SHREAD-KUYRKENDALL AND                                                         SECTION M (4)
 ASSOCIATES, INC., et al.


                                             ORDER & REASONS

         Before the Court is a motion filed by third-party defendant Timken Gears and Services,

Inc., doing business as Philadelphia Gear (“Philadelphia Gear”),1 to dismiss the third-party demand

of plaintiff and third-party plaintiff Fucich Contracting, Inc (“FCI”).2 FCI opposes the motion,3

as does defendant Shread-Kuyrkendall and Associates, Inc. (“SKA”).4 Philadelphia Gear replies


         1
             R. Doc. 390.
         2
             R. Doc. 364.
           3
             R. Doc. 392.
           4
             R. Doc. 393. Philadelphia Gear argues that SKA lacks standing to oppose its motion to dismiss FCI’s third-
party demand and that SKA’s opposition should therefore be stricken from the record. R. Doc. 404 at 2-3.
Philadelphia Gear asserts that SKA is not a party to FCI’s third-party demand and that though Rule 12(b)(6) of the
Federal Rules of Civil Procedure does not address whether “non-adverse” parties have standing to oppose a motion to
dismiss, this Court has interpreted Rule 56 to permit “only a party against whom a claim, counterclaim or cross-claim
is asserted [to] seek or oppose a motion for summary judgment.” R. Doc. 404 at 2 (citing Thurman v. Wood Grp.
Prod. Servs., Inc., 2010 WL 5207587 (E.D. La. Dec. 14, 2010), and Dorvin v. 3901 Ridgelake Drive, LLC, 2012 WL
1057599 (E.D. La. Mar. 28, 2012)). This holding rests, however, on an interpretation of the term “party” under Rule
56 to mean that a co-defendant is not a “party” to a motion for summary judgment filed by another defendant, absent
any cross-claims between the defendants. See Dorvin, 2012 WL 1057599, at *4; Thurman, 2010 WL 5207587, at *1;
see also C.F. Bean Corp. v. Clayton Indus., Ltd., 1996 WL 470644, at *1 (E.D. La. Aug. 19, 1996). Philadelphia Gear
points the Court to no case espousing a similar interpretation under Rule 12. The holding in the Rule 56 cases is also
specifically conditioned on “the motion [being] unopposed by the plaintiff.” Dorvin, 2012 WL 1057599, at *4
(quoting Thurman, 2010 WL 5207587, at *1); see also C.F. Bean Corp., 1996 WL 470644, at *1 (“Further, [the
plaintiff] is the only party which brought a claim against [the movant]. [The plaintiff] has not opposed this motion
for summary judgment and it would be the best party in the best position to produce evidence [to defeat the motion].”).
Indeed, other courts which have ruled similarly have reasoned that “[r]equiring Plaintiff to prosecute her claims against
Defendants when she no longer believes such claims to be viable would be contrary to the principle of Rule 56 that
trials (or portions thereof) should be avoided when appropriate.” Rosenbaum v. Freight, Lime & Sand Hauling, Inc.,
2012 WL 4832248, at *2 (N.D. Ind. Oct. 10. 2012) (quoting Blonder v. Casco Inn Residential Care, Inc., 2000 WL
761895, at *1 (D. Me. May 4, 2000)) (alteration omitted). In other words, if the party who faces having its claim
dismissed does not muster an opposition, another party should not be able to force the claim to remain live. See id.
(quoting Hawes v. Blast-Tek, Inc., 2010 WL 2680778, at *2 (D. Minn. July 2, 2010): “Plaintiff is the master of his
claims. He has concluded … that he lacks a good-faith basis to continue to press his claims against the moving
Defendants. The Court does not believe that one co-defendant can force Plaintiff to maintain those claims … simply
     Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 2 of 24



to both parties in support of its motions.5 Having considered the parties’ memoranda, the record,

and the applicable law, the Court issues this Order & Reasons dismissing FCI’s third-party demand

against Philadelphia Gear.

I.      BACKGROUND

        On or about December 22, 2016, FCI entered into a construction contract with the St.

Bernard Parish Government (the “Parish”) to be the general contractor for the public works

improvement project known as the Lake Borgne Basin Levee District Pump Station #1 & #4 Pump

Upgrade (the “Project”).6 The general scope of work for the Project consisted of replacing the

engines and upgrading right angle gear reducers that drive four backup storm water drainage

pumps.7 As the engineer for the Project, SKA prepared the design, bidding documents, and

contract documents for the Project.8

        Philadelphia Gear (formerly operating under the name Western Gear) manufactured the

pumps’ original right angle gear reducers, which were manufactured, purchased, and installed in

approximately 1968, and which rotate counterclockwise.9 Beginning in February 2014, during the

design development stage of the Project, SKA communicated multiple times with Philadelphia

Gear regarding the possible replacement or refurbishing of the existing right angle gear reducers.10

The parties also discussed potential engines to be used for the Project.11 According to FCI, in


because it does not like the outcome if co-defendants are dismissed.”) (internal brackets omitted). Here, however,
FCI has filed an opposition to the Rule 12(b)(6) motion to dismiss its third-party demand, eliminating the concern
voiced in those cases. Furthermore, courts have rejected arguments that a party does not have standing to oppose a
Rule 12(b)(6) motion to dismiss directed to a co-defendant, see Weseman-Roth v. Conversion Solutions, LLC, 2007
WL 656263, at *1 n.2 (D. Minn. Feb. 28, 2007), and even more pertinently, that a plaintiff does not have standing to
oppose a Rule 12(b)(6) motion to dismiss a third-party complaint. See Y-Tex Corp. v. Schenker, Inc., 2011 WL
2292352, at *1 n.2 (W.D. Wash. June 8, 2011). Accordingly, the Court will consider SKA’s opposition.
         5
           R. Docs. 402; 404.
         6
           R. Doc. 119-1 at 5 (citing R. Doc. 119-4).
         7
           Id.; R. Docs. 51-2 at 2; 93-1 at 1; 364 at 4.
         8
           R. Docs. 51-2 at 2-3; 93-1 at 2-3.
         9
           R. Doc. 373 at 2.
         10
            Id.; R. Doc. 364 at 6.
         11
            R. Doc. 364 at 6-9.


                                                         2
     Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 3 of 24



March 2014, SKA informed Philadelphia Gear of its selection of a replacement engine for the

design, though it did not inform Philadelphia Gear that the existing Deutz engines had a “non-

standard” clockwise drive shaft rotation, which was the opposite direction of rotation of the

proposed Caterpillar replacement engines.12 FCI alleges that “Philadelphia Gear took no action to

confirm the rotation direction of the proposed replacement engines,” though on information and

belief, it had in its possession documents and information regarding the existing gear reducers

from which it could have deduced the rotational direction of the existing engines.13 On April 9,

2014, Philadelphia Gear submitted to SKA drawings and draft specifications for the scope of work

to overhaul the gear reducers, which did not include a reversal of the rotational direction of the

gear reducers.14       According to FCI, SKA proposed using these documents, along with

specifications for the engine replacement provided by Louisiana Machinery (the vendor for

Caterpillar engines in Louisiana), for the final design of the Project, which the Parish approved.15

On or about October 4, 2016, Philadelphia Gear allegedly downloaded from the “central bidding”

website the full set of plans and specifications for the Project (which are encompassed in the term

“Contract Documents” contemporaneously used by the parties); the proposed scope of work for

the gear reducers included in the Contract Documents was identical to that which Philadelphia

Gear had submitted to SKA, which did not contemplate reversing the gear reducers’ input shaft

rotation.16

        FCI alleges that it originally heard about the Project from a representative of Philadelphia

Gear, “who informed FCI that Philadelphia Gear had worked with SKA to develop the design for




        12
           R. Doc. 364 at 9.
        13
           Id.
        14
           Id. at 10.
        15
           Id. at 11.
        16
           Id. at 12.


                                                 3
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 4 of 24



the Project.”17 During its preparation of the bid for the Project, FCI asked Philadelphia Gear to

provide it with a proposal for the scope of work to overhaul the right angle gear reducers, which it

did on October 27, 2016; FCI used this proposal in conjunction with its successful bid.18 The

proposal contemplated repairing and upgrading the right angle gear reducers but not reversing their

input shaft rotation.19 FCI alleges that “Philadelphia Gear represented to FCI … that Philadelphia

Gear’s proposal for the right angle gear scope of work met the requirements of the Contract

Documents.”20 After being awarded the contract for the Project (the “FCI-Parish Contract”),21

“FCI issued a purchase order to Philadelphia Gear” for the overhaul of the gear reducers, “as

described in Philadelphia Gear’s proposal to FCI.”22

       On January 12, 2017, in response to its request, FCI provided Philadelphia Gear with

technical data sheets for “the replacement engines which FCI was furnishing for the Project,” that

is, the Caterpillar 3512C (HD) land mechanical engine.23 These data sheets showed the rotational

direction of the engine (counterclockwise). On or before March 9, 2017, FCI submitted a proposal

to SKA for this prospective replacement engine that FCI says it believed was specified in the

Contract Documents and hence in the FCI-Parish Contract.24 On March 9, 2017, SKA issued a

response to FCI’s engine proposal. The response instructed FCI to “make corrections noted,”

which were handwritten on the bottom of the page: “(1) Contractor to verify conformity of outputs

to final design. (2) Contractor responsible to coordinate system final design with plans and

specifications.”25 On March 20, 2017, Philadelphia Gear furnished to FCI its submittal package


       17
          Id.
       18
          Id. at 13.
       19
          Id. at 14; see R. Doc. 298-11 at 2.
       20
          R. Doc. 364 at 15.
       21
          The FCI-Parish Contract incorporated the Contract Documents into the terms of the parties’ agreement.
       22
          Id. at 16.
       23
          Id.
       24
          R. Docs. 93-11 at 107-08; 93-15.
       25
          R. Doc. 93-15 at 1.


                                                      4
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 5 of 24



for the scope of work for the gear-reducers overhaul.26 The submittal package included a drawing

which showed that the overhauled gear reducers would maintain the same rotational direction as

the existing gear reducers (counterclockwise). That same day, FCI sent the submittal to SKA for

review and approval. On March 21, 2017, SKA approved FCI’s proposal from Philadelphia Gear

for overhaul of the right angle gear reducers, with the same two conditions it gave for the engine

proposal.27

       Despite the fact that the drive shaft of the Caterpillar 3512C (HD) land mechanical engine

rotates counterclockwise (and is thus incompatible with the counterclockwise rotation of the

existing right angle gear reducers), FCI purchased the Caterpillar engines and sent the right angle

gear reducers to Philadelphia Gear for the factory overhaul, which, as requested by FCI,

maintained the existing counterclockwise rotation.28 On October 26, 2017, approximately ten

months after beginning work on the Project, FCI discovered the rotational conflict between the

replacement engines’ drive shafts and the gear reducers’ input shafts upon attempting to install

one of the Caterpillar engines (the “Rotational Conflict”).29 According to FCI, that same day, FCI

notified SKA of the problem and SKA instructed FCI to seek Philadelphia Gear’s assistance in

developing a solution.30 FCI has since refused to move forward with the Project absent a change

order that would pay FCI for the now increased cost of remediating the Rotational Conflict.31 SKA

and the Parish blame FCI for the Rotational Conflict and assert that FCI had an obligation under

the FCI-Parish Contract to provide a fully-functioning pumping system.32




       26
          R. Doc. 364 at 17.
       27
          R. Doc. 93-16.
       28
          R. Docs. 51-2 at 5; 93-1 at 4; 94-1 at 6.
       29
          R. Doc. 364 at 18.
       30
          Id.
       31
          R. Docs. 51-2 at 6; 93-1 at 4; 94-1 at 7.
       32
          R. Doc. 364 at 19.


                                                      5
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 6 of 24



       On March 19, 2018, FCI filed suit against the Parish, SKA, and XL Specialty Insurance

Co. (“XL”), SKA’s insurer, seeking to recover unpaid contract balances owed to FCI for work

performed on the Project and other damages.33 FCI alleges that SKA was negligent in its design

and management of the Project, including incorporating defective specifications into the Contract

Documents.34 The Parish asserts various counterclaims against FCI for breach of contract, bad

faith breach of contract, and detrimental reliance,35 as well as similar crossclaims against SKA and

XL.36 On April 26, 2019, SKA and XL filed a third-party demand against Philadelphia Gear,37

which the Court dismissed on December 17, 2019 (the “December 17, 2019 Order & Reasons”).38

On December 9, 2019, FCI filed a third-party demand against Philadelphia Gear.39 The Parish has

not asserted any claims against Philadelphia Gear.

       In its third-party demand against Philadelphia Gear, FCI asserts that if it is found liable to

the Parish for failing to provide a fully-functioning pumping system, Philadelphia Gear is liable to

FCI for all damages for which FCI is liable to the Parish, and for all damages which FCI has

independently sustained, as a result of: (1) Philadelphia Gear’s negligent misrepresentation to FCI

that its proposed scope of work for the gear reducers would comply with the Contract Documents;

(2) FCI’s detrimental reliance on Philadelphia Gear’s assurances; and (3) Philadelphia Gear’s

breach of its agreement with FCI by furnishing FCI with a design for the gear-reducer overhaul,

and by furnishing FCI with overhauled gear reducers, which failed to comply with the

requirements of the Contract Documents.40



       33
          R. Doc. 1.
       34
          Id.
       35
          R. Doc. 369 at 131-55 (Amended Answer to Fourth Amended Complaint and Amended Counterclaim).
       36
          Id. at 155-68.
       37
          R. Doc. 189.
       38
          R. Doc. 373.
       39
          R. Doc. 364.
       40
          Id. at 19-20.


                                                  6
      Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 7 of 24



II.     PENDING MOTION

        Philadelphia Gear moves the Court to dismiss FCI’s third-party demand in its entirety.

Regarding FCI’s negligent misrepresentation claim, Philadelphia Gear argues that under

Louisiana’s comparative fault regime, FCI cannot seek contribution against it, nor can FCI seek

tort indemnity against it because the allegations against FCI do not allow FCI to show that its fault,

if proven, is passive or technical.41 As to FCI’s detrimental reliance claim, Philadelphia Gear

asserts that FCI cannot satisfy the requisite elements of such a claim because any representation it

made during the bidding phase was necessarily gratuitous; it made no misrepresentation by its

silence concerning the rotational direction during the bidding phase because the replacement

engine could not have been specified then; any reliance by FCI on Philadelphia Gear was not

justified because responsibility for the design of the Project lay with the engineer, SKA; and FCI

cannot show it relied on Philadelphia Gear’s silence concerning the replacement engine because

FCI had already ordered the engines when it advised Philadelphia Gear of the selection.42 Finally,

Philadelphia Gear argues that FCI cannot maintain its breach-of-contract claim against it because:

(1) the Court has found that any materials furnished by Philadelphia Gear which were used by

SKA in the Contract Documents became SKA’s responsibility as Project engineer; (2) the Court

has found that the Contract Documents included data showing the rotational direction of the

existing equipment, and that the task of ensuring compatibility between the engine and gear

reducers was placed on FCI by the FCI-Parish Contract; (3) FCI’s third-party demand does not

articulate how the refurbished gear reducers fail to comply with the plans and specifications in the

Contract Documents; and (4) FCI admitted in correspondence to SKA that the refurbished gear




        41
             R. Doc. 390-1 at 8-11.
        42
             Id. at 11-13.


                                                  7
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 8 of 24



reducers met the requirements of the Contract Documents.43

       In opposition, FCI begins by arguing that Philadelphia Gear’s motion is improper and

should be denied solely because Philadelphia Gear seeks to present evidence not in the record and

thereby to dismiss the third-party demand prematurely under a summary-judgment standard.44

Next, FCI asserts that its allegations satisfy the elements of a negligent misrepresentation claim,

and that any argument that tort indemnity is unavailable is premature.45 FCI asserts that it has

properly pleaded a detrimental reliance claim against Philadelphia Gear because Philadelphia Gear

informed FCI that it had worked with SKA on the design of the Project, and so FCI justifiably

relied on its representation that its proposal for the gear-reducers overhaul would comply with the

Contract Documents.46 FCI maintains that its reliance on Philadelphia Gear’s proposal resulted in

FCI’s damage. Regarding its breach-of-contract claim, FCI explains that it issued a purchase order

to Philadelphia Gear in reliance on the accuracy of Philadelphia Gear’s proposal, which

Philadelphia Gear had represented would comply with the Contract Documents.47 FCI asserts that

“Philadelphia Gear breached its agreement to provide a right-angle gear that complied with the

Project’s plans and specifications, particularly in light of Philadelphia Gear’s knowledge about the

rotation of the Project’s existing engines, the existing right-angle gears, and the proposed

replacement engines.”48 Because of Philadelphia Gear’s breach, FCI argues, FCI may properly

seek contractual indemnity against Philadelphia Gear.49       FCI adds that Philadelphia Gear’s

challenges to its contract claim are based on factual contentions and evidence not properly before




       43
          Id. at 13-14.
       44
          R. Doc. 392 at 7-8.
       45
          Id. at 8-10.
       46
          Id. at 10-11.
       47
          Id. at 12-13.
       48
          Id. at 13.
       49
          Id.


                                                 8
     Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 9 of 24



the Court on a motion to dismiss.50 Finally, FCI requests, in the alternative, that it be granted leave

to amend its third-party demand.51

         In its opposition, SKA begins by echoing FCI’s assertion that the pending motion is

improperly brought as a Rule 12(b)(6) motion to dismiss since it relies on evidence outside the

allegations of FCI’s third-party demand; hence, SKA argues that the motion should be converted

to a motion for summary judgment under Rule 12(d) of the Federal Rules of Civil Procedure.52

SKA maintains that under a summary-judgment standard, genuine issues of material fact exist to

preclude dismissal of FCI’s claims against Philadelphia Gear.53 Specifically, SKA argues that (1)

documents recently produced by Philadelphia Gear demonstrate that it “simply recycled to SKA a

gear specification from a different project,” though it represented to FCI and SKA that the plans

and specifications it furnished for the Project would result in a complete, functioning system; and

(2) the Contract Documents’ specification for the gear reducers’ backstop required that

Philadelphia Gear know the rotation of the replacement engines, to ensure the engines would not

turn in the wrong direction, yet Philadelphia Gear failed to properly design the backstop, in breach

of its contractual obligations to FCI.54 SKA asserts that because of FCI’s previous experience

working with Philadelphia Gear, and Philadelphia Gear’s expertise in gears, “FCI’s reliance (and

SKA’s) on [Philadelphia Gear] was not misplaced or incorrect.”55 SKA adds that if the Court does

not convert the motion to a motion for summary judgment, then FCI’s allegations are sufficient to

properly state a claim for breach of contract against Philadelphia Gear, observing that Philadelphia




         50
           Id. at 13-14.
         51
           Id. at 14.
        52
           R. Doc. 393 at 1-4.
        53
           Id. at 5-9. SKA states that if the Court converts the pending motion, then the Court should allow the parties
an opportunity to address the motion with proper evidence.
        54
           Id. at 6-9.
        55
           Id. at 8-9.


                                                           9
       Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 10 of 24



Gear “cites no law to suggest FCI has not properly [pleaded] a breach of contract claim.”56

         In its reply to FCI, in addition to reiterating arguments previously made, Philadelphia Gear

argues that the Court may consider documents it attached to its motion to dismiss because these

documents are integral to the claim, and the “sum and substance of these documents has already

been reviewed by this Court in its two prior Orders.”57 Philadelphia Gear stresses that FCI’s

negligent misrepresentation and detrimental reliance claims should be dismissed for nearly the

same reasons articulated by the Court in its December 17, 2019 Order & Reasons.58 And

Philadelphia Gear argues that SKA’s opposition is an attempt to have the Court reconsider

arguments it previously rejected in its December 17, 2019 Order & Reasons.59

III.     LAW & ANALYSIS

  A.     Rule 12(b)(6) Standard60

         The Federal Rules of Civil Procedure require a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The statement of the claim must

“‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A pleading does

not comply with Rule 8 if it offers “labels and conclusions,” “a formulaic recitation of the elements



         56
            Id. at 9.
         57
            R. Doc. 402 at 4-5 (citing R. Docs. 300; 373).
         58
            Id. at 6-8 (citing R. Doc. 373).
         59
            R. Doc. 404 at 3-7 (citing R. Doc. 373).
         60
            SKA argues that the Court should convert the pending motion to a motion for summary judgement. See
R. Doc. 393 at 1-4. The Court has determined that it can resolve the pending motion under a Rule 12(b)(6) standard,
without consideration of any potentially improper evidence. Thus, there is no need to convert the motion to a motion
for summary judgment.


                                                        10
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 11 of 24



of a cause of action,” or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555-57).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party to move to dismiss

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A claim is plausible on the face of the complaint “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Plausibility does not equate

to probability, but rather “it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of “entitlement to relief.”’” Id. (quoting Twombly, 550 U.S. at 557). Thus, if the facts

pleaded in the complaint “do not permit the court to infer more than a mere possibility of

misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court employs

the two-pronged approach utilized in Twombly. The court “can choose to begin by identifying

pleadings that, because they are no more than conclusions [unsupported by factual allegations],

are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. However, “[w]hen there are

well-pleaded factual allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Id. “[The] task, then, is to determine whether

the plaintiff has stated a legally cognizable claim that is plausible, not to evaluate the plaintiff’s




                                                  11
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 12 of 24



likelihood of success.” Body by Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 385 (5th

Cir. 2017) (quoting Doe ex rel. Magee v. Covington Cty. Sch. Dist., 675 F.3d 849, 854 (5th Cir.

2012) (internal quotation marks and citation omitted)). Motions to dismiss are disfavored and

rarely granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington v. State

Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)).

       A court’s review of a Rule 12(b)(6) motion to dismiss “is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)). A court may also take judicial notice of certain

matters, including public records and government websites. Dorsey v. Portfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2007); see also Kitty Hawk Aircargo, Inc. v. Chao., 418 F.3d 453, 457 (5th

Cir. 2005). Thus, in weighing a Rule 12(b)(6) motion, district courts primarily look to the

allegations found in the complaint, but courts may also consider “documents incorporated into the

complaint by reference or integral to the claim, items subject to judicial notice, matters of public

record, orders, items appearing in the record of the case, and exhibits attached to the complaint

whose authenticity is unquestioned.” Meyers v. Textron, Inc., 540 F. App’x 408, 409 (5th Cir.

2013) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

 B.    Analysis

       Under Rule 14 of the Federal Rules of Civil Procedure, a “defending party may, as third-

party plaintiff, serve a summons and complaint on a nonparty who is or may be liable to it for all

or part of the claim against it.” Fed. R. Civ. P. 14(a)(1). A third-party plaintiff may not, however,

implead a third-party defendant “merely because [the third-party defendant] may be liable to the




                                                 12
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 13 of 24



plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 368 n.3 (1978) (emphasis in

original). A third-party demand is improper when it “amounts to no more than a mere offer of a

party to the plaintiff.” Smallwood ex rel. T.M. v. New Orleans City, 2015 WL 5883802, at *5

(E.D. La. Oct. 8, 2015) (citing advisory committee’s notes on 1946 amendment to Rule 14). A

third-party claim must be secondary or derivative of the main claim and “the original defendant

must be able to demonstrate a basis for the third-party defendant’s liability to the defendant (also

known as the third-party plaintiff).” USAA Gen. Indem. Co. v. Scott, 2016 WL 8711678, at *2

(E.D. La. July 29, 2016) (quoting McCain v. Clearview Dodge Sales, Inc., 574 F.2d 848, 849-50

(5th Cir. 1978)) (internal quotation marks omitted); see also Hanover Ins. Co. v. Superior Lab.

Servs., Inc., 316 F.R.D. 179, 182 (E.D. La. 2016) (citations omitted).

       A third-party plaintiff must base its third-party claim on “indemnity, subrogation,

contribution, express or implied warranty, or some other theory” of secondary or derivative

liability. Martco Ltd. P’ship v. Bruks Inc., 430 F. App’x 332, 334 (5th Cir. 2011) (quoting 6

CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE &

PROCEDURE § 1446, at 415-20 (3d ed. 2010)). If a right to relief does not exist under the applicable

substantive law, the third-party claim must be dismissed. Id. at 335. State substantive law

determines whether the right to contribution or indemnity exists. Smallwood, 2015 WL 5883802,

at *4 (citing Gen. Dynamics Corp. v. Adams, 340 F.2d 271, 279 (5th Cir. 1965)).

       1. Negligent misrepresentation

       Philadelphia Gear argues that negligent misrepresentation sounds in tort, and so under the

applicable comparative fault regime in Louisiana, nonintentional tortfeasors may only be held

liable for their own share of fault.61 Therefore, says Philadelphia Gear, since it is not alleged to be



       61
            R. Doc. 390-1 at 8-9.


                                                  13
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 14 of 24



an intentional tortfeasor, no solidary liability can exist between it and FCI, so FCI may not seek

contribution from Philadelphia Gear for any liability FCI may have to the Parish. Philadelphia

Gear also argues that FCI may not seek tort indemnity against it because this theory is only

available to a party not actually at fault, yet if FCI is found liable to the Parish, that can only be

because it is determined that FCI is actually at fault for failing to comply with the contract plans

and specifications.62 Accordingly, Philadelphia Gear argues, no theory of secondary or derivative

liability, necessary for a third-party demand, exists for FCI’s negligent misrepresentation claim.

       FCI responds that it has properly asserted a negligent misrepresentation claim against

Philadelphia Gear because Philadelphia Gear had knowledge regarding the rotation of the gear

reducers and existing engines, this “superior knowledge imposed a duty upon Philadelphia Gear

to supply accurate information to FCI,” and “Philadelphia Gear breached that duty when [it] failed

to alert anyone that the pumping system depicted in the drawings and specification it helped create

would likely result” in the Rotational Conflict.63 It adds that Philadelphia Gear also breached that

duty when “its proposal to FCI did not include a reversal of the input shaft rotation” for the gear

reducers.64 FCI then asserts that Philadelphia Gear’s arguments on tort indemnity are premature

because they attempt to force FCI to prove that it has no liability as a prerequisite to its assertion

of a negligent misrepresentation claim.65

       Philadelphia Gear essentially repeats its arguments from its successful motion to dismiss

SKA’s third-party demand,66 which are not exactly on point here. This is apparent from FCI’s

failure to address Philadelphia Gear’s argument regarding comparative fault and the unavailability




       62
          Id. at 9-11.
       63
          R. Doc. 392 at 8-9.
       64
          Id. at 9.
       65
          Id.
       66
          See R. Doc. 315-1 at 8-21.


                                                 14
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 15 of 24



of contribution – a primary point of contention in the earlier motion. It is unnecessary to consider

Louisiana’s comparative fault regime on this motion because the Parish has not asserted a tort

claim against FCI.67 Whether or not FCI has asserted an intentional tort claim against Philadelphia

Gear (which it has not) is inapposite; “contribution is allowed only among tortfeasors who are

solidarily liable.” Hamway v. Braud, 838 So. 2d 803, 807 (La. App. 2002) (citation omitted;

emphasis added). FCI is simply not alleged to be a tortfeasor. Similarly, FCI may not seek tort

indemnity from Philadelphia Gear where the only liability FCI faces arises from contract. See

Shell W. Expl. & Prod., Inc. v. Falcon Drilling Co., 211 F.3d 126, 2000 WL 310144, at *1 (5th

Cir. Mar. 10, 2000) (“[T]he district court correctly discerned that Storebrand was not entitled to

tort indemnity recovery from Falcon where the only liability Storebrand faced arose from

contract.”); Joiner v. Diamond M. Drilling Co., 688 F.2d 256, 261 (5th Cir. 1982) (“Under

Louisiana law, ‘indemnity shifts the entire loss from a tortfeasor only technically at fault to one

primarily responsible for the act that caused the damage.’”) (quoting Green v. Taca Int’l Airlines,

304 So. 2d 357, 359 (La. 1974)) (alterations omitted; emphasis added). Moreover, even if the

Parish had asserted a tort claim against FCI (which it has not), because negligent misrepresentation




         67
           As stated previously, the Parish has asserted claims for breach of contract, bad faith breach of contract, and
detrimental reliance against FCI. Under Louisiana law, whether a bad faith breach of contract sounds in tort or contract
depends on whether the duty breached is one owed to all persons or to only those having contractual rights. See
Meredith v. La. Fed’n of Teachers, 209 F.3d 398, 407 (5th Cir. 2000). The Parish’s claim for bad faith breach of
contract sounds in contract because it rests on allegations that FCI breached obligations imposed by the FCI-Parish
Contract. See R. Doc. 369 at 170-71; see also White v. State Farm Mut. Auto. Ins. Co., 479 F. App’x 556, 561 (5th
Cir. 2012) (“We believe that the Louisiana Supreme Court would regard claims alleging breach of a contractual duty
in bad faith as a species of breach-of-contract claim rather than one sounding in tort.”). Similarly, whether a
detrimental reliance claim sounds in tort or contract “depends on the nature of the allegations (i.e., whether the claim
derives from an alleged breach of promise or breach of duty).” Bluebonnet Hotel Ventures, L.L.C. v. Wachovia Bank,
N.A., 2011 WL 13074300, at *4 (M.D. La. Sept. 28, 2011) (citing Keenan v. Donaldson, Lufkin & Jenrette, Inc., 575
F.3d 483, 487-88 (5th Cir. 2009)); see also Copeland v. Wasserstein, Perella & Co.,278 F.3d 472, 479 (5th Cir. 2002)
(explaining that nonfeasance in the performance of an obligation sounds in contract, whereas misfeasance in the
performance of a contract for professional services, because of the special duty to employ ordinary skill and care in
the exercise of certain professions, sounds in tort). Because the Parish’s detrimental reliance claim against FCI arises
out of promises and representations FCI allegedly made to the Parish, it sounds in contract as well. See R. Doc. 369
at 145-53.


                                                          15
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 16 of 24



is a nonintentional tort, it cannot serve as the basis for a contribution claim, and even if tort

indemnity was available where the primary liability arises in contract (which it is not), because

FCI cannot be found liable for breach of contract, bad faith breach of contract, or detrimental

reliance, as alleged, unless it is actually at fault, FCI may not seek tort indemnity against

Philadelphia Gear.68 Accordingly, FCI’s negligent misrepresentation claim may not serve as the

basis of a valid third-party claim against Philadelphia Gear.

        2. Detrimental reliance

        Philadelphia Gear asserts that FCI cannot satisfy the three requisite elements of a

detrimental reliance claim.69 First, it argues that any representation it made to FCI during the

bidding phase was necessarily gratuitous because Louisiana public bid law forbids the

specification of a particular brand, make, or manufacturer for a product in a bid for a public works

contract. It adds that it made no misrepresentation by its silence concerning the rotational direction

during the bidding phase because the particular replacement engine could not have been specified

then, and hence the brand of engine ultimately selected could have had the opposite rotation, and

furthermore, it fully disclosed the rotation of the existing gear reducers to FCI and SKA, and this

information was incorporated into the Contract Documents. Next it argues that any reliance by

FCI was not justified because it never represented that it was an expert in diesel engines and the

responsibility for the design of the Project was SKA’s as engineer. Finally, Philadelphia Gear

asserts that FCI cannot show it relied on Philadelphia Gear’s silence concerning the replacement

engine because FCI had already ordered the engines when it advised Philadelphia Gear of the



         68
            See R. Doc. 373 at 15-17; R. Doc. 409 at 5-6 (explaining that the Court determined that SKA could not
maintain a tort indemnity claim against Philadelphia Gear by examining “the nature of that party’s alleged fault to
determine if a theoretical basis for indemnity exists”) (citation omitted; emphasis in original). Thus, the Court has
now twice rejected in this litigation FCI’s argument that the Court cannot address the availability of tort indemnity
without first assessing its liability. See R. Doc. 373 at 16-17.
         69
            R. Doc. 390-1 at 11-13.


                                                        16
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 17 of 24



selection.

       FCI responds that it has properly pleaded a detrimental reliance claim against Philadelphia

Gear.70 FCI asserts that Philadelphia Gear informed FCI about the Project and indicated that it

had worked with SKA on the design of the Project, leading FCI to request that Philadelphia Gear

provide it with a proposal for the scope of work for the overhaul of the right angle gear reducers.

FCI argues that because of Philadelphia Gear’s involvement in the design phase of the Project, it

justifiably relied on Philadelphia Gear’s representation that its proposal for the gear-reducers

overhaul would comply with the Contract Documents. FCI maintains that public bid law does not

prevent Philadelphia Gear from providing information about the engine used to draft the Project’s

specifications, and that Philadelphia Gear knew the rotational direction of the existing gear

reducers and the Project’s engines prior to FCI’s request for a proposal. It concludes that

Philadelphia Gear is seeking to impose the wrong standard at this stage by arguing that “FCI has

not demonstrated that it relied upon Philadelphia Gear’s silence.”71

       In Louisiana:

       A party may be obligated by a promise when he knew or should have known that
       the promise would induce the other party to rely on it to his detriment and the other
       party was reasonable in so relying. … Reliance on a gratuitous promise made
       without required formalities is not reasonable.

La. Civ. Code. art. 1967. A party seeking to establish detrimental reliance must prove three

elements: “(1) a representation by conduct or word; (2) justifiable reliance; and (3) a change in

position to one’s detriment because of the reliance.” Suire v. Lafayette City-Parish Consol. Gov’t,

907 So. 2d 37, 59 (La. 2005) (citations omitted). The focus of this analysis is “whether a

representation was made in such a manner that the promisor should have expected the promise to



       70
            R. Doc. 392 at 10-11.
       71
            Id. at 12.


                                                17
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 18 of 24



rely upon it, and whether the promisee so relies to his detriment.” Id. The doctrine is “designed

to prevent injustice by barring a party from taking a position contrary to his prior acts, admissions,

representations, or silence.” Id. (citations omitted). Furthermore, as a form of estoppel,72 to

maintain a detrimental reliance claim, it is “essential that [the claimant] should not only have been

destitute of knowledge of the real facts as to the subject matter of the controversy but should have

also been without convenient or ready means of acquiring such knowledge.” Shirey v. Campbell,

151 So. 2d 557, 562 (La. App. 1963); see also Luther v. IOM Co. LLC, 130 So. 3d 817, 826 (La.

2013) (“[A] party having the means readily and conveniently available to determine the true facts,

but who fails to do so, cannot claim estoppel.”) (citation omitted). Detrimental reliance claims are

“not favored in Louisiana” and “must be examined carefully and strictly.” In re Ark-La-Tex

Timber, Co., 482 F.3d 319, 334 (5th Cir. 2007) (citations omitted).

         First, FCI alleges that it relied on Philadelphia Gear’s representation “that Philadelphia

Gear’s proposal for the right angle gear scope of work would comply with the requirements of the

Contract Documents, in deciding to incorporate Philadelphia Gear’s quote for the right angle gear

scope of work into FCI’s bid for the Project … [and] in deciding to issue a purchase order to

Philadelphia Gear” to perform said work.73 As discussed below,74 FCI fails to allege how

Philadelphia Gear’s proposal (or its ultimate work product) did not comply with the requirements

of the Contract Documents; indeed, even under FCI’s own allegations, it is clear that the proposal

did comply with said requirements. Nor does FCI explain in its allegations how its reliance on

Philadelphia Gear’s accurate representation was to its detriment.




          72
             See Miller v. Lowe, 2009 WL 4730201, at *3 (W.D. La. 2009) (explaining that, in Louisiana, the elements
for detrimental reliance and promissory or equitable estoppel are the same and based on the same civil code provision)
(citations omitted).
          73
             R. Doc. 364 at 15-16.
          74
             See infra section III.B.3.


                                                         18
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 19 of 24



       It appears, then, that FCI seeks to imply that Philadelphia Gear assured FCI that its proposal

would lead to a fully-functioning pumping system. Such an allegation is absent from the third-

party demand, but even if it had been alleged, FCI’s detrimental reliance claim would still fail.

Had Philadelphia Gear made such an assurance, it would not have been a misrepresentation: the

proposal would have indeed led to a fully-functioning pumping system, if the replacement engines

maintained the existing engines’ rotation. That Philadelphia Gear did not tell FCI that if FCI opted

to select for the Project an engine with the opposite rotation (e.g., the Caterpillar 3152C (HD) land

mechanical engine), rather than one with the existing rotation, reversal of the gear reducers’

rotation would also need to be specified in the proposed scope of work, does not alone raise a

viable detrimental reliance claim. See Shirey, 151 So. 2d at 561 (“Mere silence of itself will not

raise an estoppel. To make the silence of the party operate as an estoppel the circumstances must

have been such as to render it his duty to speak, and there must also be an opportunity to speak.”).

The Court has already determined as a matter of law that the Contract Documents incorporated

information “to apprise the contracting parties, including FCI, about the ‘Existing Pump Data,’”75

so FCI had available to it the same information available to Philadelphia Gear concerning the

engines and the gear reducers. But even under FCI’s own allegations, it is clear that FCI had the

“means readily and conveniently available to determine” that the existing gear reducers’ rotation

was incompatible with the rotational direction of the Caterpillar 3152C (HD) land mechanical

engines. See Luther, 130 So. 3d at 826. FCI alleges that “SKA failed to check the drawings,

specifications and budget proposals furnished by Louisiana Machinery [the engine vendor] and

Philadelphia Gear to confirm that the designs for these two critical components of the Project

would be compatible with each other,” and that neither SKA nor Philadelphia Gear informed or



       75
            R. Doc. 300 at 22.


                                                 19
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 20 of 24



alerted each other that “the pumping system depicted in the drawings and specifications resulted

in” the Rotational Conflict.76 FCI alleges that these same drawings and specifications were

incorporated into the Contract Documents.77 In other words, FCI alleges that the same documents

which should have apprised SKA and Philadelphia Gear of the possibility of the Rotational

Conflict were available to it. As a result, FCI’s reliance upon any alleged representation by

Philadelphia Gear cannot have been reasonable. See Caplan v. Ochsner Clinic, L.L.C., 799 F.

Supp. 2d 648, 653 (E.D. La. 2011) (any inconsistency between alleged representation and the

unambiguous terms of a contract make reliance unreasonable as a matter of law) (citing Drs.

Bethea, Moustoukas & Weaver LLC v. St. Paul Guardian Ins. Co., 376 F.3d 399, 405 (5th Cir.

2004)).

          Accordingly, FCI has failed to state a claim for detrimental reliance.

          3. Breach of contract

          Philadelphia Gear argues that FCI’s contract claim is deficient in that it “does not specify

in what manner the refurbished right angle gear fails to meet the [C]ontract [D]ocuments.”78 It

emphasizes that the Court previously concluded that the FCI-Parish Contract placed the “task of

ensuring compatibility between the engine and gear reducers” on FCI, the contractor.79

Philadelphia Gear also points to letters, which it attaches as exhibits, from FCI to SKA on January

3, 2018, and February 28, 2018, in which FCI “admitted” that the Contract Documents did not

require reversing the rotational direction of the gear reducers.80

          FCI responds by explaining that it issued a purchase order to Philadelphia Gear to perform


          76
           R. Doc. 364 at 11-12.
          77
           Id. at 12. The Parish’s allegations against FCI also state that the plans and specifications in the Contract
Documents, specifically Appendix 1 (“Existing Pump Data”), which the Parish incorporates into its pleading in part,
provided the rotational direction of the existing equipment. See R. Doc. 369 at 50-55.
        78
           R. Doc. 390-1 at 14.
        79
           Id.
        80
           Id. at 14-15.


                                                         20
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 21 of 24



the gear-reducer overhaul in reliance on the “accuracy of the proposal Philadelphia Gear

provided,” which Philadelphia Gear had represented “complied with the Project’s drawings and

specifications to provide a working replacement pump system.”81 FCI argues that because

Louisiana recognizes contractual indemnity, it may seek indemnity from Philadelphia Gear if FCI

has to answer for any liability which “is the result of Philadelphia Gear’s breach of contract.”82

FCI contends that Philadelphia Gear’s arguments consist of factual contentions based on evidence

not properly considered under Rule 12(b)(6), and that it is “FCI’s burden to prove the existence of

a contract, as well as its breach. At trial.”83 Finally, FCI asserts that “[b]ecause of Philadelphia

Gear’s closeness to the Project’s design, it had an obligation – contractual or otherwise – to provide

FCI with a workable product that could satisfy the Project’s objective: functioning pump systems,”

which it did not do.84

       “Under Louisiana law, the ‘essential elements of a breach of contract claim are (1) the

obligor’s undertaking an obligation to perform, (2) the obligor failed to perform the obligation (the

breach), and (3) the failure to perform resulted in damages to the obligee.’” Express Lien, Inc. v.

Handle, Inc., 2020 WL 1030847, at *6 (E.D. La. Mar. 3, 2020) (quoting Denham Homes, L.L.C.

v. Teche Fed. Bank, 182 So. 3d 108, 119 (La. App. 2015)).

       FCI’s third-party demand identifies a single contract between FCI and Philadelphia Gear:

the purchase order to perform the gear-reducer overhaul.85 FCI alleges that the work it requested

in the purchase order was that “described in Philadelphia Gear’s proposal to FCI” and that

Philadelphia Gear had represented that this proposal would comply with the requirements of the




       81
          R. Doc. 392 at 12-13.
       82
          Id. at 13.
       83
          Id. at 13-14.
       84
          Id. at 14.
       85
          See R. Doc. 364 at 16.


                                                 21
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 22 of 24



Contract Documents.86          However, FCI’s factual allegations do not state that this alleged

representation was incorporated into the purchase order agreement, or that Philadelphia Gear

otherwise undertook it as an obligation to FCI. Still, FCI then claims breach of contract based on

“Philadelphia Gear breach[ing] its agreement with FCI by furnishing FCI with a design for a right

angle gear, and by furnishing FCI with a right angle gear, which failed to comply with the

requirements of the Contract Documents.”87

        Assuming, however doubtful, that FCI properly alleges that Philadelphia Gear undertook

an obligation to provide a design and product that would comply with the requirements of the

Contract Documents, FCI still fails to identify how Philadelphia Gear breached that obligation.

FCI’s current characterization of its allegations highlights this deficiency. FCI now paints

Philadelphia Gear as having represented that the proposal would comply with the “drawings and

specifications to provide a working replacement pump system,”88 but the allegation it cites contains

no reference to a representation on the part of Philadelphia Gear to provide a working replacement

pump system.89 Even more glaring is FCI’s assertion that Philadelphia Gear “had an obligation –

contractual or otherwise – to provide FCI with a workable product that could satisfy the Project’s

objective: functioning pump systems.”90 These attempts to recharacterize the obligation allegedly

undertaken by Philadelphia Gear demonstrate FCI’s problem: that Philadelphia Gear did not

breach any obligation allegedly owed to FCI because Philadelphia Gear provided a design for the

gear-reducer overhaul and refurbished gear reducers that complied with the Contract Documents,

notwithstanding the conclusory allegation to the contrary in FCI’s third-party demand. This is


        86
            See id. at 15-16.
        87
            Id. at 20.
         88
            R. Doc. 392 at 12 (citing R. Doc. 364, ¶67) (emphasis added).
         89
            Compare id. with R. Doc. 364, ¶67 (“Philadelphia Gear represented to FCI, and to each of the bidders on
the Project, that Philadelphia Gear’s proposal for the right angle gear scope of work met the requirements of the
Contract Documents.”).
         90
            R. Doc. 392 at 14 (emphasis added).


                                                        22
    Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 23 of 24



plain from an examination of the factual allegations in the demand.

       According to FCI’s allegations, the scope of work for the gear-reducer overhaul

incorporated into the Contract Documents “did not include a reversal of the rotation direction for

the input shaft of the right angle gear.”91 FCI also alleges that Philadelphia Gear’s proposal to FCI

“did not include a reversal of the rotation direction for the input shaft of the right angle gear.”92

Therefore, as alleged, Philadelphia Gear’s proposal did not stray from the scope of work specified

for the overhaul in the Contract Documents. That Philadelphia Gear’s proposal for the gear-

reducer overhaul did not guarantee compatibility with the Caterpillar 3152C (HD) land mechanical

engine does not mean it was not in compliance with the Contract Documents. And, more to the

present point, FCI fails to allege how it wasn’t, and hence, how Philadelphia Gear breached any

alleged obligation it owed to FCI under the purchase order.

       Finally, FCI’s argument that the burden is upon it “to prove the existence of a contract, as

well as its breach,” at trial,93 and SKA’s related argument that FCI’s allegations are sufficient for

the pleading stage,94 are to no avail. A party must sufficiently plead the essential elements of a

breach-of-contract claim to survive a motion to dismiss. FCI has not properly alleged that

Philadelphia Gear failed to perform its alleged obligation to FCI.

       Therefore, FCI has failed to state a breach-of-contract claim against Philadelphia Gear.

       In sum, none of FCI’s claims against Philadelphia Gear may properly serve as the basis of

a third-party demand, and so FCI has failed to bring a valid third-party demand against

Philadelphia Gear.




       91
          R. Doc. 364 at 12.
       92
          See id. at 14.
       93
          R. Doc. 392 at 14.
       94
          See R. Doc. 393 at 9.


                                                 23
      Case 2:18-cv-02885-BWA-KWR Document 416 Filed 04/24/20 Page 24 of 24



        4. Amendment

        FCI requests that it be permitted to amend its third-party demand should the Court

determine that its current allegations are not sufficient.95 FCI does not propose any amendments

for the Court to consider. Regardless, the Court finds that because no amendment would cure the

noted deficiencies in its third-party demand, or assert a valid theory of derivative liability on the

part of the proposed third-party defendant, any amendment would be futile. See, e.g., Avatar Expl.,

Inc. v. Chevron, U.S.A., Inc., 933 F. 2d 314 (5th Cir. 1991) (amendments futile when mineral lease

unambiguously precluded asserted theory of liability); Verhein v. South Bend Lathe, Inc., 598 F.

2d 1061 (7th Cir. 1979) (leave properly denied where proposed amendment failed to allege facts

supporting valid theory of products liability).

IV.     CONCLUSION

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that Philadelphia Gear’s motion to dismiss (R. Doc. 390) is GRANTED.



        New Orleans, Louisiana, this 24th day of April, 2020.




                                                       ________________________________
                                                       BARRY W. ASHE
                                                       UNITED STATES DISTRICT JUDGE




        95
             R. Doc. 392 at 14.


                                                  24
